DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
In response to the arguments filed 7/28/2022:
Referring to the response to the 35 U.S.C. 103 rejections (arguments: pages 9-15):  The 35 U.S.C. 103 rejections have been dropped in view of amendments.  Claims 1-20 are allowed.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 11:
U.S. Publication No. 20180098369 to Yasukawa et al disclose in Figures 1-12 a method performed by a UE in a wireless sidelink communication system, the method comprising:
Receiving sidelink communication configuration information (access rules for D2D sidelink communication).
Receiving SCI (access rules for D2D sidelink communication; the claim does not differentiate between the claimed “sidelink communication configuration information” and the claimed “SCI” so both the claimed “sidelink communication configuration information” and the claimed “SCI” read on access rules for D2D sidelink communication) associated with a first network.   BS and UE are part of a claimed “first network”.  S101: UE obtains a type of the UE.  S102:  BS obtains a congestion level of resources allocated for D2D sidelink communications and determines whether opportunities of data transmission of a specific type of UEs should be limited.  BS determines the congestion state of the resources based on the state of D2D communication resource pools, or determines congestion state based on D2D measurement reports from UE.   S103:  BS determines access rules for cases when the data transmission opportunities should be limited and BS transmits the access rules to UE.   S104:  UE measures the congestion level of the resources allocated for D2D communications and if measurement result is greater than a predetermined threshold value, UE applies an access rule.  S105: UE transmits a D2D signal based on the access rule applied to UE. 
Based on the sidelink communication configuration information, identifying whether a first sidelink signal using the first network and a sidelink second signal … overlap in time.  Section 0114:  The access rules also indicate that in the case where transmissions of D2D signals of different priorities overlap in time, UE may give to the transmission of a D2D signal of higher priority.  For example:  UE will allocate the transmission power to the transmission of a D2D signal of higher priority to transmit the D2D signal of higher priority, and will perform reception or transmission of a D2D signal of lower priority only when UE has enough transmission power.  So: UE must first determine whether a first D2D signal and a second D2D signal overlap in time (claimed “based on the sidelink communication configuration information, identifying whether a first signal using the first network and a second signal … overlap in time”).
In response to identifying that the first sidelink signal using the first network and the second sidelink signal … overlap in time, identifying whether a priority of the first sidelink signal is higher than a priority of the second sidelink signal…  If the first D2D signal and the second D2D signal overlap in time, UE then determines whether the first D2D signal or the second D2D signal has a higher priority.
Transmitting, to at least one other UE, a signal with a higher priority among the first sidelink signal or the sidelink second signal (Section 0114)...  UE then transmits either the first D2D signal or the second D2D signal with higher priority.  Refer to Sections 0028-0133.
…
Yasukawa et al do not disclose … receiving SCI associated with a LTE network; based on the sidelink communication configuration information, identifying whether a first sidelink signal using the LTE network and a second signal using a NR network overlap in time; in response to identifying that the first sidelink signal using the LTE network and the second sidelink signal using the NR network overlap in time, identifying whether a priority of the first sidelink signal is higher than a priority of the second sidelink signal… ; and transmitting, to at least one other UE, a signal with a higher priority among the first sidelink signal or the second sidelink signal.
U.S. Publication No. 20190342888 to Hosseini et al (support found in Provisional Application No. 62668195) disclose in Section 0166 that if uplink TTIs for two RATs, such as NR and LTE, have the same length and fully collide in the time domain, UE may either multiplex and transmit both uplink TTIs or drop one uplink TTI based on UE capability.  If the uplink TTIs partially overlap, UE 115 may drop one of the two corresponding uplink channels.  For example, UE may drop the uplink channel whose TTI starts later or may drop the uplink channel based on a RAT priority, e.g., NR has a higher priority to LTE.  By applying Hosseini et al to Yasukawa et al:  since Hosseini et al disclose that UE drops the transmission with lower priority wherein NR transmissions have higher priority than LTE transmissions, UE of Yasukawa et al will only transmit the transmission with higher priority.  
Yasukawa et al also do not disclose … in response to identifying that the first sidelink signal using the LTE network and the second sidelink signal using the NR network overlap in time, identifying whether a priority of the first sidelink signal is higher than a priority of the second sidelink signal based on a priority field included in the SCI.
U.S. Publication No. 20190124491 to Lim et al disclose in Sections 0011-0018 and 0209 a V2X system wherein SCI includes a priority field to indicate the priority of V2X data.  By applying Lim et al to Yasukawa et al: the system of Yasukawa et al can use the priority field of SCI to determine the priority of D2D signals, as disclosed by Lim et al.  
However, none of the prior art disclose the limitations “… wherein a sidelink resource includes resource regions except resource regions previously configured for SS or PBCH.”, and can be logically combined with Yasukawa et al, Hosseini et al, and Lim et al.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
U.S. Publication No. 2005/0030202 to Tsuibo et al disclose in Figures 1-9 a system with a plurality of vehicles, wherein the system determines whether or not a vehicle serves as a relay vehicle based on the relay vehicle ID.  Refer to Sections 0026-0092.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINE Y NG whose telephone number is (571)272-3124.  The examiner can normally be reached on M-F 12pm-9pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Ngo can be reached on 5712723139.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Christine Ng/
Examiner, AU 2464
August 8, 2022